   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 1 of 7 PageID# 1


                                                                                                   FILED
                                                                                               IN OPEN COURT



                     IN THE UNITED STATES DISTRICT COURT FOR THE                          FEB ; 7 2020
                              EASTERN DISTRICT OF VIRGINIA
                                                                                         CLERK U.S. DISTRICT COURT
                                   ALEXANDRIA DIVISION                                     ALEXANDRIA. VIRGINIA


                                                          Case No. 1:20-CR-


 UNITED STATES OF AMERICA                                Counts 1^: 18 U.S.C. §§ 1343 & 2
                                                         (Wire Fraud)
                V.

                                                         Counts: 18 U.S.C. § 2314 & 2
 MANISH SINGH,                                           (Inducing interstate travel to defraud)

                Defendant.                               Count 6: 18 U.S.C. § 1028(a)(7)& 2
                                                         (Identity Theft)

                                                         (Identity Theft)
                                                          Forfeiture Notice


                                         INDICTMENT


                          February 2020 Term—^at Alexandria, Virginia

       THE GRAND JURY CHARGES THAT:


                                           Counts 1-4
                                          (Wire Fraud)

                                     Introductory Allegations


       At all times relevant to this Indictment:

       1. The defendant, MANISH SINGH ("SINGH"), owned a company called VICTOR

ROSSI and purportedly worked in the business of purchasing and selling fabrics. SINGH held

himselfout as an individual Avith vast experience and contacts in the fabric industry.

                               The Scheme and Artifice to Defraud


       2.      From at least in or about summer 2016 to at least in or about late 2018, in the

Eastern District of Virginia and elsewhere, the Defendant, MANISH SINGH,knowingly devised
   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 2 of 7 PageID# 2




and intended to devise a scheme and artifice to defraud, and to obtain money and property by

means of materially false and fraudulent pretenses, representations, and promises.

       3.      In 2016, VICTIM 1 and VICTIM 2, a married couple who live in the Eastern

District of Virginia, entered into an agreement with SINGH to create a business that would

design, purchase, and sell fabrics. VICTIM 1 and VICTIM 2 would provide the capital for the

business, and VICTIM 2 would be involved in the selection and design ofthe fabrics. SINGH

would contribute his expertise and contacts in the fabric industry.

       4.      From at least in or about September 2016 to at least in or about February 2018,

SINGH billed VICTIM 1 and VICTIM 2 for numerous fictitious expenses related to the

business, including work supposedly performed by contract employees,fabric transportation, and

purchases offabric from overseas companies.

       5.      Based on SINGH's materially false and fraudulent pretenses, representations, and

promises that he was using the money invested for start-up costs and purchases offabric from

overseas manufacturers, VICTIM 1 and VICTIM 2 gave SINGH a total of approximately

$1,264,434.36. VICTIM 1 and VICTIM 2 gave SINGH their money based on SINGH's

representations that SINGH would use that money to establish the business and make fabric

purchases of material which would ultimately be resold.

       6.      SINGH,however, did not use VICTIM 1 and VICTIM 2's money for purposes

related to establishing the fabric business. Instead, SINGH used their money to, among other

things, pay for viewing online pornography, repay loans, and purchase a Lexus RX350.
   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 3 of 7 PageID# 3




                                            Counts 1-4
                                          .(Wire Fraud)

         7.    Paragraphs 1-6 of this Indictment are hereby re-alleged and incorporated as

though set forth fully herein.

         8.    On or about the following dates, for the purpose ofexecuting the above-described

scheme and artifice to defraud, and for the purpose ofobtaining money and property by means of

materially false and fraudulent pretenses, representations, and promises,the Defendant,

MANISH SINGH,knowingly transmitted and caused to be transmitted by means of wire, radio,

and television communication in interstate and foreign commerce a writing, sign, signal, picture,

and sound that either originated or terminated within the Eastern District of Virginia.

Galint

   1            October 26,2016                  Telephone Call from SINGH to VICTIM 2

   2            December 8,2016                  Telephone Call from SINGH to VICTIM 2

   3            February 13,2017                 Telephone Call from VICTIM 2 to SINGH

   4            February 28,2017                 Telephone Call from SINGH to VICTIM 2


(In violation of Title 18, United States Code, Sections 1343 & 2).
   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 4 of 7 PageID# 4




                                             Count 5
                              (Inducing Interstate Travel To Defraud)

THE GRAND JURY FURTHER CHARGES THAT:

        9.      Paragraphs 1-6 ofthis Indictment are hereby re-alleged and incorporated as

though set forth fiilly herein.

        10.     On or about October 19, 2016, in the Eastern District of Virginia and elsewhere,

the defendant, MANISH SINGH,having devised and intended to devise a scheme and artifice to

defraud, and to obtain money and property by means offalse and fraudulent pretenses,

representations, and promises, as more fully described above in paragraphs 1-6 ofthis

indictment, knowingly transported and caused VICTIM 2 to be transported, and induced her to

travel in, and to be transported in, interstate commerce between Virginia and Washington, D.C.,

in the execution and concealment ofthe scheme and artifice to defraud VICTIM 1 and VICTIM

2 of money and property having a value of$5,000 or more.

       (In violation of Title 18, United States Code, Sections 2314 & 2).
   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 5 of 7 PageID# 5




                                             Count 6
                                         (Identity Theft)

THE GRAND JURY FURTHER CHARGES THAT:

        11.    Paragraphs 1-6 ofthis Indictment are hereby re-alleged and incorporated as

though set forth fully herein.

        12.    On or about May 10,2018, the Defendant, MANISH SINGH,knowingly

transferred, possessed, and used, without lawftil authority, a means of identification ofanother

person, namely the name ofSC,knowing that the means ofidentification belonged to another

actual person, with the intent to commit, aid, and abet, and in connection with, unlawful activity

that constitutes a violation of Federal law, namely wire fraud, as alleged in paragraphs 1 through

6 of this Indictment.


       13.     Specifically, SINGH created a fictitious email account which he intended to

appear to be the email address of S.C., the owner ofa fabric company. On May 10, 2018, SINGH

sent an email to VICTIM 1 and VICTIM 2 from this account, which SINGH signed as S.C., for

the purpose of concealing the fact that SINGH had not used the money invested by VICTIM 1

and VICTIM 2 in the manner agreed upon by the parties.

       (In violation of Title 18, United States Code, Sections 1028(a)(7) and 2).
   Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 6 of 7 PageID# 6




                                      FORFEITURE NOTICE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT THE PROPERTY

DESCRIBED BELOW IS SUBJECT TO FORFEITURE:


        14.     Pursuant to Federal Rule of Criminal Procedure 32.2(a), the Defendant, MANISH

SINGH,is hereby notified that, if convicted of an offense alleged in Counts 1-4 ofthis

Indictment, the Defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c), his interest in any property, real or personal, constituting or derived

from proceeds obtained directly or indirectly as the result ofsuch offense. If convicted of an

offense alleged in Count 6 ofthis Indictment, the Defendant shall forfeit to the United States,

pursuant to 18 U.S.C. § 982(a)(2)(B), any property constituting, or derived from, proceeds the

Defendant obtained directly or indirectly, as the result ofsuch violation. The property subject to

forfeiture includes, but is not limited to, the following:
      Case 1:20-cr-00059-TSE Document 1 Filed 02/27/20 Page 7 of 7 PageID# 7




        a.     2013 Lexus RX350 bearing Vehicle Identification Number
               2T2BK1BA3DC208315


(In accordance with Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(2)(B); Title
28, United States Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal
Procedure.)




                                                    A TRUE BILL:
                                                                                    :£r


                                                      Pursuant to the E-Govemment Act,,
                                                     The original of this page has been filed
                                                         under seal In the Clerk's Office
                                                   f6repeRson of the grand jury


       G.Zachary Terwilliger
       United States Attorney



By:
       Monika Moore
       Grace L. Hill
       Assistant United States Attorneys
       Eastern District of Virginia
